EXHIBIT (d)(2)(L) Waiver of Monthly Deduction Rider The Union Central Life Insurance Company Cincinnati, Ohio WAIVER OF MONTHLY DEDUCTION RIDER Read this rider carefully. Certain war risks are not assumed. In case of any doubt, please contact us for further explanation. PAYMENT OF INSURANCE. We will waive the monthly deduction for the policy and riders stated on the policy schedule, upon receipt of satisfactory proof that: (1) the insured is totally disabled; and (2) total disability began while this rider was in force; and (3) total disability has continued for six consecutive months. The benefit will begin on the monthly date after the start of the six-month period. If total disability begins: (1) Before age 60: the benefit will be credited during that disability. (2) On or after age 60, but before age 63: the benefit will be credited only before age 65 while that disability continues. (3) On or after age 63, but before age 65: the benefit will be credited only during the two-year period after that disability begins and while it continues. As used in this rider, "age 60," "age 63," and "age 65" means the annual date that is nearest the insured's 60th, 63rd and 65th birthdays, respectively. DEFINITION OF TOTAL DISABILITY. Total disability is a disability which: (1) results from bodily injury or disease; and (2) lasts for at least six months; and (3) begins before age 65; and (4) continuously prevents the insured from being able to engage in an occupation for pay or profit. During the first 24 months of total disability, "an occupation" means the regular occupation of the insured at the time that total disability began. After the first 24 months of total disability, "an occupation" means any occupation for which the insured is or becomes reasonably suited by education, training or experience. "Occupation for pay or profit" includes being a full-time student or a homemaker, if that was the insured's regular occupation at the time that the total disability began. Total disability is also the total and irrevocable loss, by the insured, of: (1) the sight of both eyes; or (2) the use of both hands; or (3) the use of both feet; or (4) the use of one hand and one foot. WRITTEN NOTICE AND PROOF OF DISABILITY.
